Title: To Thomas Jefferson from James Hopkins, 2 January 1796
From: Hopkins, James
To: Jefferson, Thomas



Honourable & Dear Sir
Amherst County Jany. 2d. 1796

A short time since I receiv’d a Verbal Message from Mr. Joshua Fry, by his Brother requesting to know if I had any Papers in my Possession relating to the Title of a Tract of Land in Albemarle Call’d the Limestone-Quarry—of which his Father and mine with Other Gentlemen were the Joint proprietors—Informing at the same Time that Mr. Christo. Hudson had laid a Warrant on the said Land, Asserting That there was Neither Patent nor Deed for the same Nor had been any Taxes paid for it.
Being at some Distance from home when I received the Message—I told Mr. Fry that I perfectly Recollected having seen among my Fathers Papers some years ago a Deed from Col. Phillip Mayo to Col. Peter Jefferson and Others (including the Gentlemen he had named) and that I would on my return home Examine and Agreeable to his Brother’s desire Transmit him a Copy of That as well as any Other Papers I should find respecting the said Lands. Mr. Fry’s Message further Stated that he had Sold his proportion of the Land to (the late) Governor Lee—which was the Reason of his enquiry about the Title at this juncture, and that Mr. Lee wished to Purchase the other Shares if Agreeable to the Proprietors. Accordingly on my Return after an elaborate Search of some Days I found not only the Deed in question, but a Copy of the Courses of the said Land (which are not mentiond in the Deed) from the Record of the Patent in the late Secretarys Office—Copies of both which I inclosed to Mr. Joshua Fry, having requested that he would Communicate the same to the Other Gentlemen who were Co-Partners in the Land as Opportunity might Offer and particularly to you—Charging it on myself to do the same so soon as could be Convenient. Accordingly Sir I have herewith Inclosed you Copies of the same Papers—By which you will see that Mr. Hudson is quite Mistaken in his Notion respecting the Lands being Unpatented or Undeeded. As to Taxes I am sure ever Since the Permanent Revenue Act took place I have paid more Taxes in Albemarle than the other Lands I possest there should have Amounted to, and therefore had just reason to suppose my proportion of the Limestone Tract was included—tho’ I cannot say I ever made particular enquiry into it. Yet I suppose the land could in no wise be forfeited on that Account, unless the Taxes had been Demanded and refused which Case I am Convinced does not Exist. I am more in Doubt however lest the Record of the Deed made in Albemarle Court should have been destroyd by the Brittish on their Irruption there—having unluckily forgot this, when I made search there some years ago for the Other Deeds  wherein I was Interested—some of which I think were near the same Date with this and the Records for all which were preservd. Whether the Law for restoring or Renewing the Records destroyd then by the Brittish is still in Force or Expired I know not. However if Mr. Hudson is Serious and persists in his Resolution of endeavouring to take away our Land (which I can scarce imagine) I should think there ought to be a Meeting of the Proprietors to Consult and Conclude upon the proper Means of Defending it, in which Case we should all Assuredly look up to you Sir not only as the first Partner—but much more as the first in Capacity to Direct and Conduct us thro’ the Difficulty—Not doubting in the Interim you will Cause the requisite Examinations to be made. I have only Now to beg your Pardon Honorable Sir for this Intrusion on that Repose which Assuredly you Meditated to enjoy on Retireing from the Weight of Publick Cares—Persuaded that in this Case you will more easily Excuse the Interruption of the Communication I have made, than you would my Negligence in Omitting it. With a Breast replete with Warmest Sentiments of Unceasing Gratitude for the long and Eminent Services which you have renderd our Common Country both at home and Abroad and praying that Heaven may render you its Choicest Benedictions both here and hereafter I am Honble. & Dear sir Your ever Obliged & most Respectful (tho’ Unworthy)

Ja Hopkins

